Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 1 of 10 Page ID #:3171



    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11       Adam Bereki,                             Case No.: CV 19-2050-CBM-ADS(x)
   12             Plaintiff,                         ORDER RE: DEFENDANTS’
            v.
   13                                                MOTION TO DISMISS THE FIRST
            Gary Humphreys;                          AMENDED COMPLAINT
   14
                                                     PURSUANT TO RULE 12(B)(1), (6)
            Karen Humphreys,
   15                                                & (7) OF THE FEDERAL RULES
                  Defendants.                        OF CIVIL PROCEDURE AND
   16
                                                     REQUEST FOR JUDICIAL
   17                                                NOTICE        [JS-6]
   18
   19            The matter before the Court is Defendants Gary Humphreys and Karen
   20   Humphreys’ (collectively, “Defendants’” or “The Humphreys’”) “Motion to
   21   Dismiss the First Amended Complaint Pursuant to Rule 12(b)(1), (6), & (7) of the
   22   Federal Rules of Civil Procedure and Request for Judicial Notice.” (Dkt. No. 9
   23   (the “Motion”).)1
   24                                  I.     BACKGROUND
   25            This action arises from a state court judgment in favor of Defendants and
   26
        1
          Following the hearing on the Motion, Plaintiff filed a document entitled
   27   “Additional Authorities and Corrected Testimony To Be Considered By the Court
        re: Defendants Motion to Dismiss Filed 11/19/19,” which has been reviewed by
   28   the Court. (Dkt. No. 30 (hereinafter, “Additional Authorities”).)
                                                    1
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 2 of 10 Page ID #:3172



    1   against Plaintiff in connection with remodeling work performed by Plaintiff. On
    2   April 20, 2017, following a bench trial, the Superior Court, County of Orange,
    3   entered judgment in favor of The Humphreys and against Plaintiff in the amount
    4   of $848,000 (plus costs).2 (FAC Exs. D, G.) The Superior Court found Plaintiff
    5   (as opposed to his company Spartan Associates) was the contractor who
    6   performed the remodel work for The Humphreys, and found Plaintiff was not a
    7   licensed contractor. Accordingly, the superior court awarded The Humphreys
    8   disgorgement of all compensation paid by The Humphreys to Plaintiff for the
    9   remodel work pursuant to Cal. Bus. & Prof. Code § 7031.3 Plaintiff appealed the
   10   state court judgment. The California Court of Appeals affirmed the judgment in
   11   favor of The Humphreys. Plaintiff’s request for review by the California Supreme
   12   Court was denied, and Plaintiff’s writ for certiorari with the United States
   13   Supreme Court was also denied.
   14         Plaintiff then commenced this action on October 28, 2019. On November
   15   8, 2019, Plaintiff filed a First Amended Complaint (“FAC”) as a matter of right
   16   naming only The Humphreys as defendants. (Dkt. No. 11.) The FAC alleges this
   17   action is “an Independent Action in Equity to relieve a party from a judgment,
   18   order or proceeding pursuant to FRCP Rule 60(d)” (FAC at p.13), and that this
   19   action “is a direct attack on the jurisdiction of the California trial and appellate
   20   Courts in case numbers – 30-2015-00805897, and G055075” (id. at p.17).
   21                          II.    STATEMENT OF THE LAW
   22   A.    Fed. R. Civ. Proc. 12(b)(1)
   23         On a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction,
   24   2
          While the superior court judgment reflects judgment entered against Plaintiff in
   25   the amount of $848,000, the FAC alleges Plaintiff was “fined $930,000 for
        allegedly doing remodel construction work without a contractor’s license.” (FAC
   26   at p.16.)
        3
          California Business & Professions Code § 7031 provides: “[A] person who
   27   utilizes the services of an unlicensed contractor may bring an action in any court
        of competent jurisdiction in this state to recover all compensation paid to the
   28   unlicensed contractor for performance of any act or contract.”

                                                   2
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 3 of 10 Page ID #:3173



    1   the party asserting jurisdiction bears the burden of proving jurisdiction exists.
    2   Sopak v. Northern Mountain Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995).
    3   A motion under Rule 12(b)(1) may challenge the court’s jurisdiction facially,
    4   based on the legal sufficiency of the claim, or factually, based on the legal
    5   sufficiency of the jurisdictional facts. White v. Lee, 227 F.3d 1214, 1242 (9th Cir.
    6   2000). Where the Rule 12(b)(1) motion attacks the complaint on its face, the court
    7   considers the complaint’s allegations to be true, and draws all reasonable
    8   inferences in the plaintiff’s favor. Doe v. Holy See, 557 F.3d 1066, 1073 (9th Cir.
    9   2009) (citation omitted). Where the Rule 12(b)(1) motion challenges the
   10   substance of jurisdictional allegations, the court does not presume the factual
   11   allegations to be true, and may consider evidence such as affidavits and testimony
   12   to resolve factual disputes regarding jurisdiction. McCarthy v. United States, 850
   13   F.2d 558, 560 (9th Cir. 1988).
   14   B.    Fed. R. Civ. Proc. 12(b)(6)
   15         Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a
   16   complaint for “failure to state a claim upon which relief can be granted.”
   17   Dismissal of a complaint can be based on either a lack of a cognizable legal theory
   18   or the absence of sufficient facts alleged under a cognizable legal theory.
   19   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To survive
   20   a motion to dismiss, the complaint “must contain sufficient factual matter,
   21   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
   22   v. Iqbal, 556 U.S. 662, 663, (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
   23   U.S. 544, 570 (2007)). A formulaic recitation of the elements of a cause of action
   24   will not suffice. Twombly, 550 U.S. at 555. To conform to Federal Rule of Civil
   25   Procedure 8, the plaintiff must make more than “an unadorned, the-defendant-
   26   harmed me” accusation. Iqbal, 556 U.S. at 678. Labels and conclusions are
   27   insufficient to meet the Plaintiff’s obligation to provide the grounds of his or her
   28   entitlement to relief. Twombly, 550 U.S. at 555. “Factual allegations must be

                                                   3
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 4 of 10 Page ID #:3174



    1   enough to raise a right to relief above the speculative level.” Id. If a complaint
    2   cannot be cured by additional factual allegations, dismissal without leave to
    3   amend is proper. Id. On a motion to dismiss for failure to state a claim, courts
    4   accept as true all well-pleaded allegations of material fact and construes them in a
    5   light most favorable to the non-moving party. Manzarek v. St. Paul Fire &
    6   Marine Ins. Co., 519 F.3d 1025, 1031–32 (9th Cir. 2008). A court may only
    7   consider the allegations contained in the pleadings, exhibits attached to or
    8   referenced in the complaint, and matters properly subject to judicial notice.
    9   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
   10   C.    Fed. R. Civ. Proc. 12(b)(7)
   11         Rule 12(b)(7) permits a party to move to dismiss the case for “failure to join
   12   a party under Rule 19.” Fed. R. Civ. Proc. 12(b)(7). Rule 19 requires “[a] person
   13   who is subject to service of process and whose joinder will not deprive the court
   14   of subject-matter jurisdiction” to be joined as a party if:
   15                (A) in that person’s absence, the court cannot accord complete relief
                     among existing parties; or
   16
                     (B) that person claims an interest relating to the subject of the action
   17                and is so situated that disposing of the action in the person’s absence
                     may:
   18
                            (i) as a practical matter impair or impede the person's ability to
   19                       protect the interest; or
   20                       (ii) leave an existing party subject to a substantial risk of
                            incurring double, multiple, or otherwise inconsistent
   21                       obligations because of the interest.
   22   Fed. R. Civ. P. 19. If “a person who is required to be joined if feasible cannot be
   23   joined, the court must determine whether, in equity and good conscience, the
   24   action should proceed among the existing parties or should be dismissed.” Fed. R.
   25   Civ. Proc. 19(b).
   26                                   III.   DISCUSSION
   27   A.    Request for Judicial Notice
   28         Defendants request that the Court take judicial notice of the following:

                                                   4
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 5 of 10 Page ID #:3175


                    1. Judgment entered against Plaintiff in Orange County Superior Court,
    1                  Case No. 30-2015-00805807 (Ex. A);
    2               2. Plaintiff’s opening brief filed with the California Court of Appeals
                       appealing the superior court judgment (Ex. B);
    3
                    3. California Court of Appeals’ opinion affirming superior court
    4                  judgment (Ex. C);
    5               4. Plaintiff’s Petition for Review Filed with the Supreme Court of
                       California, Case No. S252954 (Ex. D);
    6
                    5. California Supreme Court’s denial of Plaintiff’s Petition for Review
    7                  (Ex. E);
    8               6. Plaintiff’s Petition for Writ of Certiorari filed with the United States
                       Supreme Court, Case No. 18-1416 (Ex. F); and
    9
                    7. United State Supreme Court’s denial of Plaintiff’s Petition for Writ of
   10                  Certiorari (Ex. G).4
   11   (Hereinafter, “RJN”.) The Court grants Defendants’ request for judicial notice
   12   because the accuracy of Exhibits A-G can be “readily determined from sources
   13   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.
   14   B.       Rooker-Feldman Doctrine
   15            Defendants move to dismiss the FAC for lack of subject matter jurisdiction
   16   pursuant to the Rooker-Feldman doctrine. The Rooker-Feldman doctrine bars
   17   losing parties “from seeking what in substance would be appellate review of the
   18   state judgment in a United States district court.” Johnson v. De Grandy, 512 U.S.
   19   997, 1006-07 (1994). “The purpose of the doctrine is to protect state judgments
   20   from collateral federal attack.” Doe & Assocs. Law Offices v. Napolitano, 252
   21   F.3d 1026, 1030 (9th Cir. 2001). For the Rooker–Feldman “to apply, a plaintiff
   22   must seek not only to set aside a state court judgment; he or she must also allege a
   23   legal error by the state court as the basis for that relief.” Kougasian v. TMSL, Inc.,
   24   359 F.3d 1136, 1140 (9th Cir. 2004).
   25            Here, Plaintiff seeks relief from the superior court judgment pursuant to
   26   Fed. R. Civ. P. 60(d) (FAC at p.13), and an order from this Court (1) vacating the
   27
   28   4
            Plaintiff did not oppose Defendants’ request for judicial notice.

                                                    5
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 6 of 10 Page ID #:3176



    1   judgment entered against Plaintiff in the superior court action and (2) ordering the
    2   superior court to remove the property lien based on the judgment entered against
    3   Plaintiff in the superior court action (id., Prayer for Relief). The FAC also alleges
    4   the instant federal action “is a direct attack on the jurisdiction of the California
    5   trial and appellate Courts in case numbers – 30-2015-00805897, and G055075.”
    6   (Id. at p.17.) Therefore, Plaintiff seeks relief from the state court judgment
    7   affirmed by the California Court of Appeals.
    8         The FAC also alleges a legal error by the superior court and California
    9   Court of Appeals on the ground that the superior court and appellate court entered
   10   and affirmed the judgment against Plaintiff without supporting evidence, and erred
   11   in holding disgorgement pursuant to Cal. Bus. & Proc. § 7031 is an equitable
   12   remedy rather than a penalty, thereby “resulting in a void judgment.” (FAC at
   13   p.82, 90.)
   14         (1)    Extrinsic Fraud on the Court
   15         Where the federal plaintiff does not complain of a legal injury caused by a
   16   state court judgment, but rather of a legal injury caused by an adverse party,
   17   Rooker-Feldman does not bar jurisdiction. Noel v. Hall, 341 F.3d 1148, 1163 (9th
   18   Cir. 2003). Therefore, the Rooker-Feldman doctrine does not apply where the
   19   plaintiff alleges extrinsic fraud on a state court and seeks to set aside a state court
   20   judgment obtained by that fraud. Kougasian, 359 F.3d at 1141.
   21         Plaintiff contends this action is not barred because this Court has the power
   22   to set aside or enjoin state-court judgments procured by fraud. The FAC alleges
   23   Defendants committed “fraud in the procurement of jurisdiction” in the superior
   24   court action because Defendants took one position during summary judgment (i.e.,
   25   that they had contracted with Spartan (Plaintiff’s company) to perform the work)
   26   and then took a contrary position during trial (i.e., that they believed they
   27   contracted with Plaintiff to perform the work). (FAC at 94-97.) Such alleged
   28   conduct does not constitute “extrinsic” fraud on the court since such evidence was

                                                   6
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 7 of 10 Page ID #:3177



    1   presented by Defendants before the superior court, nor constitute a legal injury
    2   caused by Defendants. Rather, the FAC alleges the superior court erred in
    3   entering judgment despite Defendants taking contrary positions throughout the
    4   state court litigation. Therefore, the extrinsic fraud exception to the Rooker-
    5   Feldman doctrine does not apply. Kougasian, 359 F.3d at 1141.
    6         (2)    Constitutional Challenge
    7         Plaintiff also argues the Rooker-Feldman doctrine does not bar this action
    8   because the FAC raises a constitutional challenge to California Business &
    9   Professions Code §§ 7071.17 and 7031. While the FAC raises a “facial” and “as
   10   applied” challenge to the constitutionality of Sections §§ 7071.17 and 7031, the
   11   relief sought by Plaintiff is an order vacating or voiding the state court judgment.
   12   Moreover, the basis for Plaintiff’s constitutional challenge is that the Superior
   13   Court and California Court of Appeals lacked subject matter jurisdiction to enter
   14   and affirm the judgment against Plaintiff because (1) there is no evidence
   15   supporting the judgment; and (2) disgorgement pursuant to Cal. Bus. & Prof. Code
   16   § 7031 is a penalty and an excessive fine, and therefore unconstitutional. The
   17   California Court of Appeals, however, found there was evidence supporting the
   18   Superior Court’s judgment and held disgorgement pursuant to Cal. Bus. & Prof.
   19   Code § 7031 is an equitable remedy, not a penalty or fine. (RJN, Ex. C.) Thus,
   20   despite purporting to raise a “constitutional” challenge in his FAC, Plaintiff seeks
   21   relief from the state court judgment in this action and asserts legal errors by the
   22   Superior Court and California Court of Appeals. Therefore, the Rooker-Feldman
   23   doctrine applies to bar Plaintiff’s instant action.
   24                                       *      *      *
   25         Accordingly, the Court finds Plaintiff’s action is barred pursuant to the
   26   Rooker-Feldman doctrine because Plaintiff seeks relief from the state court
   27   judgment and alleges legal errors by the state trial and appellate court. See Bell v.
   28   City of Boise, 709 F.3d 890, 897 (9th Cir. 2013).

                                                   7
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 8 of 10 Page ID #:3178



    1   C.     Res Judicata / Collateral Estoppel
    2          Defendants also move to dismiss the FAC as barred by the res judicata /
    3   collateral estoppel doctrines.5
    4          Issue preclusion, or collateral estoppel, bars relitigation of issues that have
    5   been adjudicated in a prior action. DKN Holdings LLC, 61 Cal. 4th at 824.
    6   Pursuant to the doctrine of collateral estoppel, “a federal court must give to a
    7   state-court judgment the same preclusive effect as would be given that judgment
    8   under the law of the State in which the judgment was rendered.” Migra v. Warren
    9   City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984); see also 28 U.S.C. § 1738.
   10   Under California law, collateral estoppel/issue preclusion applies: “(1) after final
   11   adjudication (2) of an identical issue (3) actually litigated and necessarily decided
   12   in the first suit and (4) asserted against one who was a party in the first suit or one
   13   in privity with that party.” DKN Holdings LLC, 61 Cal. 4th at 825.
   14          Here, the FAC alleges the superior court lacked jurisdiction and violated
   15   Plaintiff’s due process rights because there was no evidence supporting the
   16   judgment. The FAC, however, alleges Plaintiff challenged the jurisdiction of the
   17   superior court in a motion to vacate the judgment, which was denied. (FAC at 97-
   18   98.)
   19          Plaintiff appealed the state court judgment. In his appeal, Plaintiff argued
   20   the Superior Court committed due process violations and lacked subject matter
   21   jurisdiction, and argued Cal. Bus. & Prof. Code § 7031 was unconstitutional
   22   because it is penal in nature. (RJN, Ex. B.) The California Court of Appeals
   23   affirmed the Superior Court’s judgment, and found Plaintiff’s arguments on
   24   appeal had “no merit.” (Id. Ex. C; see also FAC at p.19 (alleging California Court
   25   of Appeal held the superior court judgment against Plaintiff was a “non-punitive”
   26
        5
         “Res judicata” refers to claim preclusion. Henrichs v. Valley View Dev., 474
   27   F.3d 609, 615 (9th Cir. 2007) Since the claims asserted by Plaintiff in this action
        were not asserted in the state court action, res judicata would not apply to bar
   28   Plaintiff’s claims here.

                                                   8
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 9 of 10 Page ID #:3179



    1   “equitable remedy”).)
    2         Plaintiff filed a petition for review with the California Supreme Court
    3   wherein Plaintiff argued the superior court and California Court of Appeals lacked
    4   jurisdiction and violated Plaintiff’s due process rights, and argued Cal. Bus. &
    5   Prof. Code §§ 7031 and 7071.17 were unconstitutional and authorize imposition
    6   of penalties. (RJN, Ex. D.) The California Supreme Court denied Plaintiff’s
    7   petition for review. (Id. Ex. E.) On April 23, 2019, Plaintiff filed a petition for
    8   writ of certiorari with the United States Supreme Court, which was denied. (Id.
    9   Exs. F, G.)
   10         Therefore, the issues raised by Plaintiff in this federal action regarding the
   11   Superior Court and California Court of Appeal’s lack of jurisdiction and violation
   12   of Plaintiff’s due process rights, the unconstitutionality of Cal. Bus. & Prof. Code
   13   §§ 7031 and 7071.17, Plaintiff’s contention that disgorgement pursuant to Cal.
   14   Bus. & Prof. Code § 7031 is a penalty/fine rather than an equitable remedy, and
   15   the lack of evidence supporting the Superior Court’s judgment and California
   16   Court of Appeals decision affirming the judgment, were actually litigated by
   17   Plaintiff in the state court action and necessarily decided in a final judgment. See
   18   DKN Holdings LLC, 61 Cal. 4th at 825; Rodriguez v. City of San Jose, 930 F.3d
   19   1123, 1132 (9th Cir. 2019).
   20         Thus, even if the instant action was not barred pursuant to the Rooker-
   21   Feldman doctrine, the Court finds Plaintiff is collaterally estopped from bringing
   22   this action. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 750 (9th
   23   Cir. 2006).
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///

                                                  9
Case 8:19-cv-02050-CBM-ADS Document 31 Filed 02/06/20 Page 10 of 10 Page ID #:3180



    1                                 IV.    CONCLUSION
    2         Accordingly, the Court GRANTS Defendants’ Motion to Dismiss, and
    3   dismisses the action with prejudice because Plaintiff is collaterally stopped from
    4   bringing this action.6 The Court also finds this action is barred pursuant to the
    5   Rooker-Feldman doctrine.7
    6
    7         IT IS SO ORDERED.
    8
    9   DATED: February 6, 2020.
                                               CONSUELO B. MARSHALL
   10                                          UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
        6
   24     Because Plaintiff’s claims are barred on collateral estoppel grounds, leave to
        amend would be futile. See Tait v. Asset Acceptance, LLC, 2013 WL 3811767
   25   (C.D. Cal. July 22, 2013).
        7
          Defendants also move to dismiss the FAC on the ground Plaintiff fails to join the
   26   superior court and California Court of Appeals which are “indispensable parties.”
        Because the Court dismisses this action pursuant to the Rooker-Feldman doctrine,
   27   and finds collateral estoppel would bar Plaintiff from bringing this action, it does
        not reach the issue of whether the superior court and California Court of Appeals
   28   are indispensable parties.

                                                 10
